Exhibit 10.4

  

THIS CONVERTIBLE PROMISSORY NOTE (THIS "NOTE") HAS BEEN ACQUIRED BY THE HOLDER
SOLELY FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW TO
OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF IN VIOLATION OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND APPLICABLE STATE
SECURITIES LAWS. THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM.

  

Omni Bio Pharmaceutical, Inc.

 

SECURED CONVERTIBLE PROMISSORY NOTE

  

$2,000,000.00

April 25, 2014



Fort Collins, Colorado

                                                        

FOR VALUE RECEIVED, Omni Bio Pharmaceutical, Inc., a Colorado company (“Payor”)
with an address of 5350 S. Roslyn Street, Suite 430, Greenwood Village, CO
80111, promises to pay to the order of Bohemian Investments, LLC, a Colorado
limited liability company with an address of 262 E. Mountain Avenue, Fort
Collins, CO 80524 (“Holder”, which term will include any transferee of this
Note), the outstanding principal balance of the borrowings as set forth in the
last entry on the Schedule attached hereto (the “Loan Amount”) and interest on
the Loan Amount at the rate of ten percent (12%) per annum. This Note is issued
pursuant to the terms of that certain Loan and Warrant Purchase Agreement by and
between Holder and Payor (the “Purchase Agreement”). Terms used but not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY THE PURCHASE AGREEMENT, DATED
ON EVEN DATE HEREOF AND EXECUTED BY THE PAYOR IN FAVOR OF HOLDER. ADDITIONAL
RIGHTS OF HOLDER ARE SET FORTH IN THE PURCHASE AGREEMENT.

 

1.     The outstanding Loan Amount, together with all accrued and unpaid
interest thereon (collectively, the “Aggregate Note Amount”), shall be due and
payable on April 24, 2015 (the “Maturity Date”), unless otherwise converted
pursuant to the Purchase Agreement.

 

2.     All payments under this Note or the Purchase Agreement shall be in lawful
money of the United States of America and shall be applied first to accrued
expenses due under this Note or the Purchase Agreement, next to interest, and
thereafter to principal.

 

 
1

--------------------------------------------------------------------------------

 

  

3.     The Holder shall have the option, but not the obligation, to convert the
Aggregate Note Amount into the Payor’s common stock at a purchase price per
share equal to the lesser of (i) $0.20 and (ii) in the event of a follow-on
public offering of the Company’s common stock effected in conjunction with the
“up-listing” of the Company’s common stock to the NASDAQ Capital Market or the
NYSE MKT exchange (an “ULO”) and provided Lender approves to the terms of the
ULO, sixty-five percent (65%) of the price per share of common stock offered to
the public in the ULO (the “ULO Price”). The Note shall be convertible in whole
or in part at the election of the Holder. In the event that further convertible
or similar instruments are issued or refinanced by the Payor on terms more
favorable to the holder than this Note (including inter alia, either conversion
price or interest rate or other financial incentives) such terms and incentives
will, at the option of the Holder, then apply to this Note.

  

4.     Upon any conversion pursuant to Section3, Holder shall deliver the Note
to Payor, and concurrently therewith Payor shall deliver to Holder a certificate
representing that number of shares into which Holder has converted the Aggregate
Note Amount at the rate set forth above. The principal so converted shall be
deemed fully paid, and interest shall not thereafter accrue on such amounts. No
fractional shares will be issued in connection with such conversion. In lieu of
fractional shares that would otherwise be issuable, Payor shall pay cash equal
to the product of such fraction multiplied by the per share price used in the
conversion of this Note. The Company covenants that it will at all times reserve
and keep available out of its authorized and unissued shares of common and
preferred stock for the sole purpose of issuance upon such conversion not less
than such aggregate number of shares of the common stock as shall be issuable
upon such conversion.

 

5.     The outstanding balance of any amount owing under this Note or the
Purchase Agreement which is not paid when due shall bear interest at the Default
Rate as provided in the Purchase Agreement.

 

6.     Payor shall make all payments under this Note without defense, set-off or
counterclaim on its part.

 

7.     The Payor shall pay, on demand, all expenses of collecting and enforcing
this Note and any and all Collateral securing this Note, including, without
limitation, reasonable attorney fees (“Expenses”).

 

8.     The occurrence of any one or more of the following shall constitute an
“Event of Default”:

 

a.     Payor fails to pay timely any amount due under this Note or the Purchase
Agreement on the date the same becomes due and payable;

 

b.     Payor shall breach any provision of the Purchase Agreement executed in
connection herewith, any provision under this Note, any material provision of
any other agreement between or among Payor, Holder and BOCO, or should any
representation or warranty of Payor made herein, in the Purchase Agreement, or
in any other agreement, statement, certificate, or communication given to Holder
or BOCO be false or misleading in any material respect when made or become false
or misleading in any material respect after the date of this Note;

 

 
2

--------------------------------------------------------------------------------

 

  

c.     The Payor shall (i) fail to make any payment when due under the terms of
any bond, debenture, note or other evidence of indebtedness for money borrowed
to be paid by Payor and such failure shall continue beyond any period of grace
provided with respect thereto, or (ii) default in the observance or performance
of any other agreement, term or condition contained in any bond, debenture, note
or other evidence of indebtedness for borrowed money, and the effect of such
failure or default is to cause, or permit the holder or holders thereof to cause
indebtedness in an aggregate amount of $50,000 or more to become due prior to
its stated date of maturity;

 

d.     Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing;

 

e.     An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor;

 

f.     A final judgment or order for the payment of money in excess of $50,000
shall be rendered against the Payor and the same shall remain undischarged for a
period of 10 days during which execution shall not be effectively stayed, or any
judgment, writ, assessment, warrant of attachment, or execution or similar
process shall be issued or levied against the Collateral (as defined below) and
such judgment, writ, or similar process shall not be released, stayed, vacated
or otherwise dismissed within ten (10) days after issue or levy;

 

g.     The sale, conveyance, or disposition of all or substantially all of the
assets of the Payor, the effectuation by the Payor of a transaction or series of
related transactions in which more than fifty percent (50%) of the voting power
of the Payor is disposed of, or the consolidation, merger or other business
combination of the Payor with or into any other Person (as defined below) or
Persons when the Payor is not the survivor. “Person” shall mean any individual,
corporation, limited liability company, partnership, association, trust or other
entity or organization; or

 

h.     Any cessation of operations by Payor.

  

9.     Upon the occurrence or existence of any Event of Default, immediately and
without notice, all outstanding obligations payable by Payor hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which Payor expressly waives. In
addition to and not in lieu of the foregoing remedies, upon the occurrence or
existence of any Event of Default, Holder may exercise all other rights, powers
or remedies granted to it under this Note or otherwise permitted to it by law
(including but not limited to foreclosure of the security interest granted in
the Purchase Agreement by and between Holder and Payor dated on or about the
date hereof), either by suit in equity or by action at law, or both, all such
remedies being cumulative.

 

 
3

--------------------------------------------------------------------------------

 

  

10.     Promptly upon the occurrence thereof, Payor shall furnish to Holder
written notice of the occurrence of any Event of Default hereunder.

 

11.     Payor agrees that the indebtedness evidenced by this Note is secured by
a pledge of certain of Payor’s assets, as set forth in the Purchase Agreement.
Payor agrees to take such actions and execute such documents as Holder
reasonably request to perfect its security interest in Payor’s assets.

  

12.     Payor waives presentment for payment, demand, protest and notice of
protest and of nonpayment. No failure by Holder to exercise, or delay by Holder
in exercising, any right or remedy hereunder shall operate as a waiver thereof
or of any other right or remedy and no single or partial exercise of any right
or remedy shall preclude any other or further exercise thereof or of any other
right or remedy. Holder may not waive any of its rights except by an instrument
in writing signed by it.

 

13.     This Note shall be binding upon and shall inure to the benefit of Payor
and Holder and their respective successors and assigns. Payor may not transfer
or assign any of its rights or obligations under this Note without the prior
written approval of Holder, which may be granted in Holder’s sole and absolute
discretion. This Note may not be amended or modified orally, but only by an
amendment in writing signed by Payor and Holder.

 

14.     This Note shall be governed by and construed in accordance with the law
of the State of Colorado without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Colorado.

 

15.     All notices, requests, demands, consents, and other communications that
are required or may be given under this Note (collectively, the “Notices”) shall
be in writing and shall be given either (a) by personal delivery, (b) by
electronic mail, or (c) by certified or registered United States mail, return
receipt requested, postage prepaid, to the addresses of Payor or Holder, as
applicable, set forth herein.

 

Dated on the date first set forth above.

 

  PAYOR:  

 

Omni Bio Pharmaceutical, Inc.

 

  a Colorado corporation  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

   

 
4

--------------------------------------------------------------------------------

 

  

SCHEDULE OF BORROWINGS 

 

Date

Amount of Borrowing (U.S.$)

Outstanding Principal Balance

                                                                               
                                                                               
                                                                               
     

 

5